Kerwin, J.
1. It is clear from the record that no part of the proceeds of the sale in question was exempt.
2. Point is urged that there is not sufficient evidence to show that judgment was entered against the principal defendant, hence no judgment could be rendered against the garnishee. The facts were stipulated and the return of the' justice of the peace to the circuit court was made a part of the stipulation, which shows that judgment had been entered against the defendant. We are satisfied that the record shows that judgment was rendered against the defendant.
3. It is also argued that because the garnishee had paid to creditors from the purchase price more than the value of the stock of goods and fixtures, he could not be held liable in the present garnishee action. The garnishee bought the stock and fixtures and a lease for a bulk sum of $650. It is conceded, that the purchase was in violation of the bulk sales law. All but $115.64 of the purchase price had been paid to creditors of defendant and the $115.64 turned over to defendant before the instant garnishment. It is contended that because *486the stock and fixtures were of the value of $125 only, it must be presumed that all the proceeds reachable by the garnishee proceedings had been exhausted. But there is nothing in the record to show that the amounts disbursed, or any part thereof, to creditors by the garnishee were paid from the purchase price of goods and fixtures. The whole amount paid before the garnishment in this action, aggregating $534.36, may have been paid from the purchase price of the lease, and the balance in the hands of the garnishee, which he turned over to the defendant, may have been the purchase price of the goods and fixtures. We think the court below was warranted in so finding.
We are convinced upon the whole record that the court below was right in holding that the garnishee was liable to the plaintiff for the balance of the purchase price, $115.64, paid to the defendant.
By the Court. — The judgment is affirmed.